DETAILED ACTION
This Office Action is in response to the application as originally filed on 02/11/2022. The detail office action to the pending claims 1-4 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “measurement circuitry” and the “determination circuitry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20180132122 to Yoo et al. (“Yoo”) in view of US9337782 to Mauer et al. (“Mauer”) (The comments in parentheses apply to the prior art document)
RE claims 1 and 3, Yoo discloses a communication apparatus and method (e.g. Yoo, Figs. 8-10) comprising: measurement circuitry (e.g. measurement circuitry 1011-1012 of Fig. 10), which, in operation, obtains a measurement value of a signal transmitted from a transmission apparatus (e.g. Yoo, Fig. 10, Paras [0106]-[0108]: determines a measurement value, after CPE/ICI compensations, of a signal received from a transmission apparatus);  and determination circuitry (e.g. determination circuitry 1013, 1030 of Fig. 10), which, in operation, compares the measurement value with a first requirement value in a case where a phase tracking reference signal is contained in the signal (e.g. Yoo, Figs. 1-2, 10 and Paras [0047-[0048], [0053], [0101]-0113]: compares the measurement value (e.g. modulation quality or MSC level) with a first EVM requirement value to determine if correction relating to a phase noise (tracking reference signal) is applied in the signal), and compares the measurement value with a second requirement value in a case where the phase tracking reference signal is not contained in the signal e.g. Yoo, Figs. 1-2, 10 and Paras [0047-[0048], [0053], [0138]: compares the measurement value (e.g. modulation quality or MSC level) with a second EVM requirement value to determine if PTRS (tracking reference signal) is not included), the first requirement value being higher than the second requirement value (e.g. Yoo, Paras [0052], [0055]-[0057], [0062]: wherein, at least one of a requirement value is larger than the other requirement value). 
The subject matter of claims 1 and 3, differs from Yoo in that Yoo does not expressly recite the claim language [higher than] as recited in claims 1 and 3. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Yoo’s teaching or suggestion of comparing the measurement value (e.g. modulation quality or MSC level) with a second EVM requirement value to determine if tracking reference signal is not included, wherein the at least one of the requirement value is larger than the other requirement value, as taught in the above referenced Figures and paragraphs can be construed as Yoo teaching the claim language “higher than”. Besides, comparing EVM measurement values to determine if phase noise reference signals are present and whether at least one of a requirement value is higher than the another requirement value is, rather well established in mobile communication systems. For instance, Mauer teaches or suggests, in the same technical field as the present invention and Yoo, determining whether or not the EVM measurement value is higher than a prescribed second value (see for example, Mauer, Figs. 2, 6 & Col. 11, line 53 through Col. 12, lines 45: determines first EVM requirement value being higher than second EVM requirement value used in the determination of whether phase noise correction of the transmission apparatus is required in the reception apparatus). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the element/feature disclosed by Yoo with the knowledge generally available to one of ordinary skill in the art or with Mauer’s teaching/suggestion in order to determine whether to determine if phase noise compensation is necessary (see for example Fig.6 and Col. 2 lines 25-35 of Mauer). Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the element/feature as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 6.

RE claims 2 and 4, Yoo discloses a communication apparatus and method (e.g. Yoo, Fig 13) comprising: circuitry (e.g. circuitry 1321 of Fig. 13), which, in operation, generates a phase tracking reference signal (e.g. Yoo, Paras [0154]-[0159]: generates a phase noise compensation reference signal); a transmitter, which, in operation, transmits a signal (e.g. Yoo, Fig 13, Para [0156]: Transceiver 1310 which is configured to transmit/receive a signal to and from the terminal), wherein a first requirement value that is compared with a measurement value of the signal in a case where the phase tracking reference signal is contained in the signal is higher than a second requirement value that is compared with the measurement value of the signal in a case where the phase tracking reference signal is not contained in the signal (e.g. Yoo, Paras [0154]-[0159]: the circuitry generates a phase noise compensation reference signal; Yoo, Paras [0106]-[0108]: based on the received signal, including the phase noise compensation reference signal, the determination circuitry 1013 determines a measurement value, after CPE/ICI compensations, of a signal received from a transmission apparatus; Yoo, Figs. 1-2, 10 and Paras [0047-[0048], [0053], [0101]-0113]: the circuitry compares the measurement value (e.g. modulation quality or MSC level) with a first EVM requirement value to determine if correction relating to a phase noise (tracking reference signal) is applied in the signal); Yoo, Figs. 1-2, 10 and Paras [0047-[0048], [0053], [0138]: the circuitry compares the measurement value (e.g. modulation quality or MSC level) with a second EVM requirement value to determine if PTRS (tracking reference signal) is not included; and Yoo, Paras [0052], [0055]-[0057], [0062]: wherein, at least one of a requirement value is larger than the other requirement value). 
The subject matter of claims 1 and 3, differs from Yoo in that Yoo does not expressly recite the claim language [higher than] as recited in claims 1 and 3. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Yoo’s teaching or suggestion of comparing the measurement value (e.g. modulation quality or MSC level) with a second EVM requirement value to determine if tracking reference signal is not included, wherein the at least one of the requirement value is larger than the other requirement value, as taught in the above referenced Figures and paragraphs can be construed as Yoo teaching the claim language “higher than”. Besides, comparing EVM measurement values to determine if phase noise reference signals are present and whether at least one of a requirement value is higher than the another requirement value is, rather well established in mobile communication systems. For instance, Mauer teaches or suggests, in the same technical field as the present invention and Yoo, determining whether or not the EVM measurement value is higher than a prescribed second value (see for example, Mauer, Figs. 2, 6 & Col. 11, line 53 through Col. 12, lines 45: determines first EVM requirement value being higher than second EVM requirement value used in the determination of whether phase noise correction of the transmission apparatus is required in the reception apparatus). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the element/feature disclosed by Yoo with the knowledge generally available to one of ordinary skill in the art or with Mauer’s teaching/suggestion in order to determine whether to determine if phase noise compensation is necessary (see for example Fig.6 and Col. 2 lines 25-35 of Mauer). Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the element/feature as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
PRIMARY EXAMINER, ART UNIT 2632